Citation Nr: 0912221	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.  

This appeal arises from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's file includes medical records reflecting his 
diagnosis of PTSD, based on his military experiences.  This 
appears to be founded on the acceptance of the Veteran's 
descriptions of his military service stressors as fact.  As 
the record currently stands, it shows the Veteran served as a 
supply clerk in Vietnam from November 1969 to October 1970.  
He was not awarded any decoration or commendation indicative 
of combat.  In attempting to verify the claimed stressors, 
the RO focused on obtaining the Veteran's individual service 
personnel records.  After these were reported to be 
unavailable, it was concluded that the stressors could not be 
corroborated, and the Veteran's claim was denied.   

The Board observes, however, that other military records in 
the file establish the unit to which the veteran was assigned 
in Vietnam, and the time period in which he was assigned 
there.  It would seem at least some of the stressor events, 
if they occurred, would have been significant enough to have 
been recorded in his unit records.  These should be 
researched as set out below.  

Accordingly, the case is REMANDED for the following action:

1.  Another attempt to secure the 
veteran's complete service personnel file 
through official channels should be made.  
This should include if necessary requests 
for his service personnel records from 
his Army National Guard unit and any 
successor custodians in the chain of 
records migration.  

2.  Contact the appropriate entity (e.g. 
Records Research Center) for information 
as to whether a search of relevant unit 
records (e.g. operational reports-lessons 
learned prepared by the Veteran's unit or 
a higher element) contains verification 
of whether the commander of the Veteran's 
unit, D Co., USA Depot, Long Binh was 
killed by a booby trap during the 
Veteran's service with that unit 
(November 1969 to October 1970); whether 
during that time frame members of that 
unit went on patrols and/or served guard 
duty during which time they came under 
attack; whether any members of that unit 
came under mortar fire while visiting a 
school; and/or whether members of that 
unit came under sniper fire while at a 
storage pad.  Appropriate research also 
should be requested to ascertain whether 
Ton son Nhut Air base was under attack 
when the Veteran arrived and departed 
from Vietnam (9 Nov 1969 and 25 Oct 1970, 
respectively).  If it is not possible to 
verify the claimed stressors from 
available resources, that should be 
documented.    

3.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


